UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53515 HUNT GLOBAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Colorado 51-0541963 State or Incorporation (IRS Employer ID 10001Woodloch Forest Drive, Suite 325, The Woodlands, TX 77380 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 281-825-5000 (Former names, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 for Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Larger accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ Indicate the number of share outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 10, 2011, there were 70,795,582 shares of the registrant's common stock issued and outstanding. PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of June 30, 2011and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the six and three months ended June 30, 2011 and 2010 and for the period from inception, December 1, 2008, to June 30, 2011 4 Unaudited Condensed Consolidated Statement of Shareholders' Equity for the six months ended June 30, 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 and for the period from inception, December 1, 2008, to June 30, 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1.A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 PART I ITEM 1. FINANCIAL STATEMENTS: HUNT GLOBAL RESOURCES, INC. (A Development Stage Company) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Short-term loan receivable - Related party receivables Inventory - Prepaid royalties to related parties Prepaid expenses and other Total current assets Property, plant and equipment, net of accumulated depreciation Surface mining rights and royalty agreement Intangible assets, net of accumulated amortization - Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable, including amounts due to related parties $ $ Accrued dividend payable Accrued interest payable Accrued liability to related party Other current liabilities - Notes payable, net of unamortized discount of $2,195,001 at June 30, 2011 Notes payable to related parties Total current liabilities Shareholders' equity (deficit) Preferred stock, no par value, 1,000,000 shares authorized Class A convertible - 325,000 shares authorized, 247,138 and 123,463 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Class B convertible - 325,000 shares authorized, 248,675 and 125,000 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Common stock, no par value, 500,000,000 shares authorized, 70,795,582 and 37,442,453 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital - Shareholder receivable ) - Unissued common stock - Accumulated other comprehensive income (loss) - Loss accumulated during the development stage ) ) Total Hunt Global Resources, Inc. shareholders' equity (deficit) ) Non-controlling interest - Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -3- HUNT GLOBAL RESOURCES, INC. (A Development Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Period From Inception to For the Six Months Ended June 30, For the Three Months Ended June 30, June 30, Product sales $ $
